Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office Action is responsive to amendment filed on 2/23/2021. As directed by amendment: claims 1, 4, 8, 19, and 24 have been amended, no claims have been canceled, and no claims have been added. Thus, claims 1-27 are presently pending in this application.
Applicant’s amendment to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 12/8/2020. 
Applicant’s amendment to independent claims 1 and 19 have overcome the rejection previously set forth in the Non-Final Office Action mailed 12/8/2020. Therefore, amended, independent claims 1 and 19 and all subsequent dependent claims are allowable.
The replacement drawing sheets submitted on 2/23/2021 are accepted by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as:
Claim 7, line 1  has been amended as follows (bolded for emphasis): 
“a lumen” should be written as “the lumen”
Claim 10, line 2 has been amended as follows (bolded for emphasis):
“and the expandable member is engaged with the vessel wall” should be written as “and when the expandable member is engaged with the vessel wall”
Claim 23, line 1 has been amended as follows (bolded for emphasis):
“a lumen” should be written as “the lumen”
Claim 27, line 2 has been amended as follows (bolded for emphasis):
“and the expandable member is engaged with the vessel wall” should be written as “and when the expandable member is engaged with the vessel wall”

Response to Arguments
Applicant’s arguments, see pages 22-25, filed 2/23/2021, with respect to the first anticipation rejection of claims 1-15 and 17-18 under §102(a)(1) with the embodiment of Chomas shown in Figures 27 – 29 and the second anticipation rejection of claims 1-15 and 17-18 under  §102(a)(1) with the embodiment of Chomas shown in Figures 2A-2C have been fully considered and are persuasive.  The rejections of claims 1-15 and 17-18 have been withdrawn. 
Applicant’s arguments, see page 25, filed 2/23/2021, with respect to the first anticipation rejection of claims 19-24, 26, and 27 under §102(a)(1) with Chomas and the second anticipation rejection of claims 19-24, 26, and 27 under  §102(a)(1) with Chomas have been fully considered and are persuasive.  The rejections of claims 19-24, 26, and 27 have been withdrawn. 
Applicant’s arguments, see page 26, filed 2/23/2021, with respect to claims 16 and 25 have been fully considered and are persuasive.  The rejections of claims 16 and 25 have been withdrawn. 
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claim(s) in the amendment submitted on 2/23/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a catheter comprising an elongated body, an expandable member with a first end and a second end, wherein the expandable member is configured to expand radially outward away from the elongated body from a collapsed position to an expanded position, and a retainer comprising a first portion and a second portion, wherein the first portion is mechanically connected to the elongated body or to an inner member disposed within a lumen of the elongated body, wherein the second portion is configured to overlap the second end of the expandable member to hold the expandable member in the collapsed configuration, and wherein the retainer is configured to move relative to the expandable member to release the second end of the expandable member and enable the expandable member to expand into the expanded configuration.
The closest relevant art is US Publication 2011/0137399 by Chomas et al. (hereinafter, “Chomas”) which discloses a catheter (shown in Figures 2a-c or Figures 27-29) comprising an elongated body, an expandable member with a first end and a second end, wherein the expandable member is configured to expand radially outward away from the elongated body from a collapsed position to an expanded position, and a retainer.
However, Chomas fails to disclose the feature of a retainer comprising a first portion and a second portion, wherein the first portion is mechanically connected to the elongated body or to 
With respect to claim 19, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a catheter comprising an elongated body, an expandable member with a first end and a second end, wherein the expandable member is configured to expand radially outward away from the elongated body from a collapsed position to an expanded position, and a retainer comprising a first portion and a second portion, wherein the first portion is mechanically connected to the elongated body or to an inner member disposed within a lumen of the elongated body, wherein the second portion is configured to overlap the second end of the expandable member to hold the expandable member in the collapsed configuration, and wherein the retainer is configured to move relative to the expandable member to release the second end of the expandable member and enable the expandable member to expand into the expanded configuration.
The closest relevant art is US Publication 2011/0137399 by Chomas et al. (hereinafter, “Chomas”) which discloses a catheter (shown in Figures 2a-c or Figures 27-29) comprising an elongated body, an expandable member with a first end and a second end, wherein the expandable member is configured to expand radially outward away from the elongated body from a collapsed position to an expanded position, and a retainer.
However, Chomas fails to disclose the feature of a retainer comprising a first portion and a second portion, wherein the first portion is mechanically connected to the elongated body or to an inner member disposed within a lumen of the elongated body, wherein the second portion is configured to overlap the second end of the expandable member to hold the expandable member in the collapsed configuration, and wherein the retainer is configured to move relative to the expandable member to release the second end of the expandable member and enable the expandable member to expand into the expanded configuration as recited in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783